Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is objected to for containing apparent typos as follows:
	At p. 3 line 11, "tens" should be replaced with "tents".
	At p. 4 line 23, "polyactic" should be replaced with "polylactic".

Drawings
The drawings filed 11/20/2019 are objected to because figures 8A-8D do not appear to meet the standards of 37 CFR 1.84(l) (pertaining to uniformity of text and lines) and 37 CFR 1.84(p)(3) (pertaining to avoiding interference of text with lines or shaded portions).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  There is insufficient antecedent basis for "the first and second fibers" as recited in 

Allowable Subject Matter
	Claims 1-12 and 14-15 are allowed.  Claim 13 would be allowable if it is suitably amended to overcome the indefiniteness rejection above.  A short discussion of the prior art of record regarded as closest to the claimed invention follows.
	US 2016/0334581 A1 discloses a pressure-sensitive material between optical waveguides.  The material can be an elastomer having a refractive index which increases under pressure.  [0062] briefly mentions that gas could be squeezed from the material but there is not a clear teaching or suggestion that the material is spongy and includes gas pockets therein.
	US 4691709 discloses an optical waveguide core (such as 30 in figs. 2-3 or 130 in figs. 15-16) in contact with a spongy elastic material (contained in transducers such as 40 or 148).  Increased pressure on the transducers increases the contact area between the spongy elastic material and the core, which in turn causes more light to be extracted from the core.  
	US 5917180 discloses a pair of optical fibers having their ends embedded in an elastic foam material 3.  A portion of light which exits fiber 1 scatters into fiber 2 depending on a pressure applied to material 3.  '180 does not disclose or suggest that pressure alters the refractive index of material 3 per se, and the material is not located between the fibers as required by every independent claim.

Conclusion
	The additional references listed on the attached 892 form are considered generally relevant to the subject matter of this application.

Contact Information
Examiner:  571-272-2360
Examiner's direct supervisor:  571-272-2397
Official correspondence by fax:  571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or 
/Michael Stahl/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        
May 2, 2021